Citation Nr: 0936533	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-35 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a left 
shoulder injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a hamstring disorder 
(claimed as a left thigh muscle disorder).

4.  Entitlement to an evaluation in excess of 20 percent for 
left knee instability.

5.  Entitlement to an evaluation in excess of 10 percent for 
left knee degenerative joint disease and chondromalacia 
patella, post arthroscopy.

6.  Entitlement to an evaluation in excess of 10 percent for 
a diffuse rash.

7.  Entitlement to an evaluation in excess of 10 percent for 
left testicle loss and scar.

8.  Entitlement to a compensable evaluation for a right chest 
keloid scar.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1976 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2005 and March 2006 rating decisions by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above VARO in June 
2009; a transcript is of record.


FINDINGS OF FACT

1.  Additional evidence submitted since the prior final 
August 1996 rating decision does not bear directly and 
substantially upon the issue of service connection for 
residuals of a left shoulder injury.  In addition, it does 
not raise a reasonable possibility of substantiating the 
claim and does not, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim.

2.  Additional evidence submitted since the prior final 
August 1996 rating decision does not bear directly and 
substantially upon the issue of service connection for a low 
back disorder.  In addition, it does not raise a reasonable 
possibility of substantiating the claim and does not, by 
itself or in conjunction with evidence previously assembled, 
relate to an unestablished fact necessary to substantiate the 
claim.

3.  Additional evidence submitted since the prior final 
August 1996 rating decision does not bear directly and 
substantially upon the issue of service connection for a 
hamstring disorder (claimed as a left thigh muscle disorder).  
In addition, it does not raise a reasonable possibility of 
substantiating the claim and does not, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.

4.  The Veteran's left knee instability is characterized by 
pain and swelling.

5.  The Veteran's left knee degenerative joint disease and 
chondromalacia patellae, post-arthroscopy, is characterized 
by pain, swelling, flexion to 100 degrees, and extension to 0 
degrees.

6.  The Veteran's diffuse rash is characterized by outbreaks 
on areas exposed by the sun, with the exception of the face, 
and daily use of clobetasol cream.

7.  The Veteran's left testicle loss, with scar, is 
characterized by a high riding mass.

8.  The Veteran's right chest keloid scar is characterized by 
itchiness.


CONCLUSIONS OF LAW

1.  Evidence received since the previous final decision in 
August 1996, in which the RO denied service connection for 
residuals of a left shoulder injury, is not new and material, 
and therefore the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2009).

2.  Evidence received since the previous final decision in 
August 1996, in which the RO denied service connection for a 
low back disorder, is not new and material, and therefore the 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.156(a), 20.1103.

3.  Evidence received since the previous final decision in 
August 1996, in which the RO denied service connection for a 
left thigh disorder, is not new and material, and therefore 
the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.156(a), 20.1103.

4.  The schedular criteria for an evaluation in excess of 20 
percent for left knee instability have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5257.

5.  The schedular criteria for an evaluation in excess of 10 
percent for left knee degenerative joint disease and 
chondromalacia patella, post arthroscopy, have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, DC 5260.

6.  The schedular criteria for an evaluation in excess of 10 
percent for a diffuse rash have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, DC 7806.

7.  The schedular criteria for an evaluation in excess of 10 
percent for left testicle loss and scar have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.115b, 
4.118, DCs 7523-7804.

8.  The schedular criteria for a compensable evaluation for a 
right chest keloid scar have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, DC 7805.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1) (2009).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As to claims for increase, the U.S. Court of Appeals for 
Veteran Claims previously held that a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
Court recently reversed that decision, holding that what is 
required is generic notice of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In July 2005, August 2005, January 2006, and November 2008 VA 
sent the Veteran letters informing him of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
letters informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the December 2005 and March 
2006 rating decisions, October 2006 SOCs, and February 2009 
SSOC explained the basis for the RO's action, and the SOCs 
and SSOC provided him with additional periods of time in 
which to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the requirements of the Dingess decision, supra, e.g., 
as to potential downstream issues such as disability rating 
and effective date were fulfilled in a November 2008 letter 
which VA sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the August 2005 and January 2006 
letters to the Veteran.

The RO did not afford the Veteran a VA examination in 
connection with his claim for residuals of a left shoulder 
injury, a low back disorder, and a hamstring disorder 
(claimed as a left thigh muscle disorder) under 38 C.F.R. 
§ 3.159(c)(4).  However, an examination is not necessary if 
no new and material evidence has been received.  38 C.F.R. 
§ 3.159(c)(4)(iii) (stating that subsection (c)(4) applies to 
a claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Applicable Law and Regulations, Factual Background, and 
Analysis

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A.  New and Material Evidence for Residuals of Left Shoulder 
Injury

An August 1996 rating decision denied service connection for 
residuals of a left shoulder injury.  The Veteran did not 
appeal that rating action, and it therefore became final.  In 
August 2005, the Veteran filed a request to reopen his claim 
for service connection for this disorder.

Summarizing the evidence of record at the time of the August 
1996 rating decision, the Veteran's service treatment records 
(STRs) show that he had pain in his left shoulder due to a 
basketball injury in 1979.  X-rays were negative and there is 
no record of subsequent treatment or diagnosis, including at 
the discharge examination.  The Veteran stated at his April 
1996 VA examination that he had discomfort when he did 
pushups and that he was told that he had a torn ligament or 
tendon.  At times he had tenderness and tightness, although 
it was asymptomatic at the examination with a full range of 
motion.

Regarding the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, private 
treatment records show that the Veteran complained of left 
shoulder pain in January 2004.  X-rays of the left shoulder 
were normal.  In February 2004 it was noted that the pain was 
mild in general and that the Veteran could do his work.

Private orthopedic treatment notes from February 2004 
indicate that four months before the Veteran began to have 
pain that radiated into his left upper extremities.  The 
Veteran mentioned that he had had problems with his left 
shoulder going back to his military service.  He was 
diagnosed with cervical radiculopathy, rule out carpal tunnel 
syndrome, rule out thoracic outlet syndrome.  Later in 
February 2004, the Veteran reported that his shoulders were 
functioning better.  The Veteran reported in March 2004 that 
the left shoulder pain was better.  At October 2004 treatment 
the Veteran said that the shoulder was painful at times and 
that he had had pain since his service in the Army.

The Veteran complained of shoulder pain and numbness at 
November 2007 VA emergency care that was due to an episode of 
dizziness and weakness at work.  He was diagnosed with a 
probable vasovagal type reaction.  In April 2009 the Veteran 
had a left shoulder MRI due to chronic pain with no known 
injury.  The image showed a moderately small interstitial 
tear of the insertional fibers of the supraspinatus tendon 
and a small interstitial tear of the infraspinatus tendon.  
The Veteran testified at the June 2009 Travel Board hearing 
that his left shoulder feels inflamed and is painful at 
times.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for residuals of a left shoulder 
injury.  Although the treatment records submitted since the 
August 1996 rating decision do constitute new evidence, in 
that they were not of record at the time of the previous 
decision, they are not material evidence, because they do not 
bear directly and substantially on the issue at hand.  In 
this regard, these reports do not, nor does any of the 
additional evidence submitted in connection with the claim to 
reopen, demonstrate that the Veteran currently has residuals 
of a left shoulder injury which is of in-service origin.  
Specifically, none of the new evidence provides competent 
information to link any current left shoulder disorder  to 
his military service or any incident that occurred therein.  

We recognize the sincerity of the arguments advanced by the 
Veteran that he has residuals of a left shoulder injury that 
are service connected.  However, the resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, left shoulder disorders require 
specialized training for a determination as to diagnosis and 
causation, and are therefore not susceptible of lay opinions 
on etiology.  

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for residuals of a left shoulder injury.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Since the 
Board has found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

B.  New and Material Evidence for Low Back Disorder

An August 1996 rating decision denied service connection for 
a low back disorder.  The Veteran did not appeal that rating 
action, and it therefore became final.  In August 2005, the 
Veteran filed a request to reopen his claim for service 
connection for this disorder.

Summarizing the evidence of record at the time of the August 
1996 rating decision, the Veteran's STRs do not show any 
complaints of a low back disorder except at the separation 
examination.  No abnormalities related to the low back were 
found at the separation examination.  At the April 1996 VA 
examination the range of motion of the lumbar spine was 90 
degrees flexion, 30 degrees extension, 30 degrees lateral 
flexion, and 75 degrees rotation, all without symptoms.  
Straight leg raising was negative to 90 degrees, lower 
extremity reflexes were normal, and there were no spasms or 
palpable pain.

Regarding the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, March 2002 
treatment notes show that the Veteran had pain in the left 
low back.  At October 2002 private treatment the Veteran had 
back pain.  November 2002 treatment notes show that overall 
his pain was getting better and there was no radiation of the 
pain to the legs.  In September 2005 the Veteran complained 
of back pain at private treatment.  A private certified 
physician assistant wrote in August 2006 that the Veteran was 
limited to lifting 70 pounds, could not use stairs or walk on 
hills repetitively, and may need occasional breaks from 
standing and walking.  At August 2006 VA treatment the 
Veteran requested a back brace.  The Veteran complained of 
chronic back pain at August 2008 VA treatment.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for residuals of a low back 
disorder.  Although the treatment records submitted since the 
August 1996 rating decision do constitute new evidence, in 
that they were not of record at the time of the previous 
decision, they are not material evidence, because they do not 
bear directly and substantially on the issue at hand.  In 
this regard, these reports do not, nor does any of the 
additional evidence submitted in connection with the claim to 
reopen, demonstrate that the Veteran currently has residuals 
of a low back disorder which is of in-service origin.  
Specifically, none of the new evidence provides competent 
information to link any current low back disorder to his 
military service or any incident that occurred therein.  

As above, we recognize the sincerity of the arguments 
advanced by the Veteran that his low back disorder is service 
connected.  However, such issues involving medical knowledge 
as to diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra.  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra.  
However, a low back disorder requires specialized training 
for a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.  

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for residuals of a low back disorder.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Since the Board has 
found that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).

C.  New and Material Evidence for Hamstring Disorder

An August 1996 rating decision denied service connection for 
a hamstring disorder (claimed as a left thigh muscle 
disorder).  The Veteran did not appeal that rating action, 
and it therefore became final.  In February 2001, the Veteran 
filed a request to reopen his claim for service connection 
for this disorder.

Summarizing the evidence of record at the time of the August 
1996 rating decision, the Veteran's STRs show one complaint 
related to his hamstrings.  There was no follow up treatment, 
and no abnormalities related to the Veteran's hamstrings were 
found at his discharge examination.

Regarding the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, July 2008 VA 
treatment notes indicate that the Veteran had hamstring 
damage.  The record does not contain other evidence related 
to the Veteran having a hamstring disorder.

Upon review of the record, the Board finds that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a hamstring disorder (claimed as a 
left thigh muscle disorder).  Although the treatment records 
submitted since the August 1996 rating decision do constitute 
new evidence, in that they were not of record at the time of 
the previous decision, they are not material evidence, 
because they do not bear directly and substantially on the 
issue at hand.  In this regard, these reports do not, nor 
does any of the additional evidence submitted in connection 
with the claim to reopen, demonstrate that the Veteran 
currently has residuals of a low back disorder which is of 
in-service origin.  Specifically, none of the new evidence 
provides competent information to link any current a 
hamstring disorder (claimed as a left thigh muscle disorder) 
to his military service or any incident that occurred 
therein.  

We recognize the sincerity of the arguments advanced by the 
Veteran that his hamstring disorder (claimed as a left thigh 
muscle disorder) is service connected.  However, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu, supra.  Although the Veteran's lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra.  
However, a hamstring disorder requires specialized training 
for a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.  

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for residuals of a hamstring disorder (claimed as 
a left thigh muscle disorder).  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  Since the Board has found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).

D.  Increased Evaluations for Left Knee Instability and Left 
Knee Degenerative Joint Disease and Chondromalacia Patellae, 
Post-Arthroscopy

The Veteran currently has a 20 percent evaluation for left 
knee instability under Diagnostic Code 5257 and a 10 percent 
evaluation for left knee degenerative joint disease and 
chondromalacia patella, post arthroscopy under Diagnostic 
Code 5260.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  

Separate disability ratings are possible for arthritis with 
limitation of motion under DCs 5003 and instability of a knee 
under DC 5257.  See VAOPGCPREC 23-97.  When X-ray findings of 
arthritis are present and a veteran's knee disability is 
rated under Diagnostic Code 5257, the veteran would be 
entitled to a separate compensable rating under DC 5003 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely be rated 60 
percent disabling.  

DC 5257 provides ratings for other impairment of the knee 
that includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated 30 percent 
disabling.  Separate disability ratings are possible for 
arthritis with limitation of motion under DCs 5003 and 
instability of a knee under DC 5257.  See VAOPGCPREC 23-97.  
When X-ray findings of arthritis are present and a veteran's 
knee disability is rated under Diagnostic Code 5257, the 
veteran would be entitled to a separate compensable rating 
under DC 5003 if the arthritis results in noncompensable 
limitation of motion and/or objective findings or indicators 
of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 
4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  See VAOPGCPREC 09-04 (separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) of 
the same knee joint). 

DC 5262 provides ratings based on impairment of the tibia and 
fibula.  Malunion of the tibia and fibula with slight knee or 
ankle disability is rated 10 percent disabling; malunion of 
the tibia and fibula with moderate knee or ankle disability 
is rated 20 percent disabling; and malunion of the tibia and 
fibula with marked knee or ankle disability is rated 30 
percent disabling.  Nonunion of the tibia and fibula with 
loose motion, requiring a brace, is rated 40 percent 
disabling.

D.L., M.D., a private physician, wrote in March 2005 that the 
Veteran would not be able to stand and walk throughout the 
day because of knee pain.  Therefore, he recommended that the 
Veteran's training be switched to bookkeeping.  March 2005 
treatment notes with Dr. L indicate that the Veteran had mild 
effusion and tenderness on palpation of the left knee.  At 
June 2005 treatment, the Veteran had mild discomfort with 
walking.  A private certified physician assistant wrote in 
August 2006 that the Veteran was limited to lifting 70 
pounds, could not use stairs or walk on hills repetitively, 
and may need occasional breaks from standing and walking.

At a September 2005 examination arranged through VA QTC 
Services, the Veteran reported that over the past year he had 
had 40 incidents of incapacitation for a total of two days on 
crutches.  The current treatment was Vicodin, and he had not 
lost any time from work.  On examination the left knee had a 
normal appearance and crepitus.  There was flexion to 90 
degrees with pain at 90 degrees and extension to 0 degrees 
with pain at 0 degrees.  Left knee function was limited by 
weakness, lack of endurance, incoordination, and pain after 
repetitive use.  Drawer and McMurray tests were within normal 
limits.

At a November 2008 QTC examination, the Veteran reported 
weakness, stiffness, swelling, giving way, lack of endurance, 
locking and fatigability.  He had constant, localized, aching 
pain in the left knee.  He rated the pain as a 10 out of 10 
in intensity, it was elicited by physical activity, and was 
relieved by rest.  He took Motrin, which helped at times.  On 
examination there were no signs of edema, effusion, weakness, 
tenderness, redness, head, subluxation or guarding or 
movement, "locking" pain, genu recurvatum, or crepitus.  On 
range of motion, the Veteran had 110 degrees flexion with 
pain at 100 degrees and 0 degrees extension.  Joint function 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance, or incoordination after repetitive use.  The 
anterior and posterior cruciate ligaments stability test of 
the left knee was within normal limits.  The medial and 
lateral collateral ligaments stability test and medial and 
lateral meniscus test were also within normal limits.  The VA 
examiner opined that the diagnosis of left knee degenerative 
joint disease and chondromalacia patella, post arthroscopy 
with instability was unchanged.  The examiner also wrote, 
"The effect on the condition on the claimant's daily 
activity is less now due to the knee."

At August 2008 VA treatment the Veteran complained of chronic 
knee pain.  J.H.B., M.D., a private orthopedist, wrote in 
April 2009 that he had treated the Veteran beginning in April 
2003.  At that time the Veteran showed mild early arthritis 
of the medial compartment of the left knee with a medial 
meniscus tear.  He was treated with arthroscopy of the left 
knee and did well postoperatively.  The Veteran testified at 
the June 2009 hearing that his knees buckle at times, that he 
uses a brace, and that he has left knee pain for which takes 
Motrin or aspirin.

Based upon the evidence, the Board finds that the Veteran is 
not entitled to an evaluation in excess of 20 percent for 
left knee instability.  In order to qualify for a 30 percent 
evaluation under Diagnostic Code 5257, the left knee would 
have to demonstrate severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.  Although the Veteran 
testified in June 2009 that his knees buckled at times, at 
the November 2008 examination the stability tests were within 
normal limits.  In addition, at the September 2005 
examination Drawer and McMurray tests were within normal 
limits.  Therefore, the record does not show that the Veteran 
has severe recurrent subluxation or lateral instability.  
Therefore, he does not qualify for a 30 percent evaluation 
under DC 5257.  See id.  The record does not show that the 
Veteran has ankylosis of the knee, and therefore a higher 
evaluation is not available under DC 5757, and evaluations in 
excess of 20 percent are not available under DCs 5258 and 
5259.  In addition, the record does not show that the Veteran 
has a malunion or nonunion of the tibia and fibula.  
Therefore, an increased evaluation is not available under 
Diagnostic Code 5262.  Id.

In evaluating the Veteran for an evaluation in excess of 10 
percent under DC 5260, the Board notes that the Veteran had 
110 degrees flexion with pain at 100 degrees and 0 degrees 
extension at the November 2008 examination.  At the September 
2005 examination he had 90 degrees of flexion and 0 degrees 
extension.  Therefore, he does not qualify for a 20 percent 
evaluation under DC 5260, because flexion is not limited to 
30 degrees.  In addition, the Veteran does not qualify for an 
evaluation of 20 percent under Diagnostic Code 5261 because 
extension is not limited to 15 degrees.   38 C.F.R. § 4.71a.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
(C&P) Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. 
App. 242 (2008).  The record reflects that the Veteran has 
not required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although he experiences occupational impairment, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned ratings.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.

Finally, in light of the holding in Hart, supra, the Board 
has considered whether the Veteran is entitled to a 
"staged" rating for his left knee instability and left knee 
degenerative joint disease and chondromalacia patella, post 
arthroscopy, as the Court indicated can be done in this type 
of case.  Based upon the record, we find that at no time 
during the claims period have the disabilities on appeal been 
more disabling than as currently rated under the present 
decision of the Board. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

E.  Increased Evaluation for Diffuse Rash

The Veteran currently has a 10 percent evaluation for a 
diffuse rash under Diagnostic Code 7806, which provides 
ratings for dermatitis or eczema.  Dermatitis or eczema is to 
be rated under either the criteria under Diagnostic Code 7806 
or to be rated as disfigurement of the head, face, or neck 
(DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, is rated 10 percent disabling.  
Dermatitis or eczema that involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  Dermatitis or eczema 
that involves more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period, is rated 60 percent disabling.  38 C.F.R. § 
4.118. 

Private treatment records show that in May 2005 the skin rash 
on the Veteran's hands was described as stable with no 
increased itching.  In June 2005 he was having more itching 
and wanted to see a dermatologist.  In July 2005 he was 
evaluated by a private dermatologist for a chronic recurrent 
pruritic vesicular eczematous eruption involving mostly the 
palms and to a lesser extent the insteps of his feet.  In the 
past the Veteran had been treated with clobetasol cream with 
partial benefit.  Inspection of his extremities revealed a 
deep-seated vesicular crusted scaly hyperkeratotic 
hyperpigmented eczematous eruption as described above.  The 
Veteran was to continue using clobetasol cream every other 
day and to apply Keralac cream twice daily.

At the September 2005 examination the Veteran reported having 
itching, shedding, crusting, and tenderness on and off due to 
his skin condition.  Flare-ups affected daily activities due 
to tenderness of both hands and small fluid bubbles.  Areas 
that were exposed to the sun, including the hands and neck, 
were affected.  Functional impairments were due to flaking, 
scaling, itching, tenderness, and difficulty using his hands 
at times.  On examination there were signs of skin disease on 
both hands with exfoliation, hyperpigmentation of more than 
six square inches, and abnormal texture of more than six 
square inches.  The skin lesion coverage of the exposed area 
was 50 percent and 5 percent of the whole body.  The examiner 
felt that there was no change in the diagnosis of a diffuse 
rash and that the Veteran would be limited with the use of 
his hands in his daily activities and in his occupation.

At August 2008 VA treatment the Veteran was noted to have 
psoriasis.  At the November 2008 examination the Veteran 
reported that the diffuse rash did not include the face, neck 
and head but did include his hands, back, and legs.  He had 
itching and shedding on the affected areas with crusting on 
his hands.  The symptoms occurred constantly and he was using 
clobetasol on a daily basis.  The examiner observed that the 
Veteran had dermatitis on his hands, front and back, and 
anterior of the legs.  There was exfoliation and abnormal 
texture of more than six square inches. The skin lesion 
coverage was three percent of the exposed area and 10 percent 
of the whole body.  The diagnosis of a diffuse rash was 
unchanged.

In evaluating the Veteran's diffuse rash, it is noted that 
the September 2005 examiner wrote that the skin lesion 
coverage was 50 percent of the exposed area and 5 percent of 
the whole body.  Unfortunately, the Board must assume that an 
error was made because such a ratio is not possible assuming 
that the head and arms are considered to be exposed areas 
(See "Rule of Nines," Dorland's Illustrated Medical 
Dictionary, 31st Edition, 1683 (2007)).  These areas make up 
27 percent of total body surface area, and therefore if 50 
percent of them were covered, at least 13.5 percent of total 
body area would have to be covered as well.  See id.  
Therefore, having 50 percent of exposed area covered and 5 
percent of total body area covered, as the examiner wrote, 
would not be possible.  Therefore, the Board will not use 
this part of the results of the September 2005 examination in 
its analysis.

The November 2008 examiner found that the skin lesion 
coverage was three percent of the exposed area and 10 percent 
of the whole body.  This does not qualify for a 30 percent 
evaluation, the next highest available under DC 7806, because 
20 to 40 percent of the entire body or exposed areas are not 
affected.  Furthermore, the record does not show that the 
Veteran uses systematic therapy such as corticosteroids or 
other immunosuppressive drugs for six weeks or more but not 
constantly during a 12 month period during the claims period.  
38 C.F.R. § 4.118.  Therefore, the Veteran does not qualify 
for an evaluation in excess of 10 percent for a diffuse rash.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA C&P Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer, supra.  The record reflects that the Veteran has 
not required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun, supra.  
Therefore, the Board has concluded that referral of this case 
for extra-schedular consideration is not in order.

Finally, in light of the holding in Hart, supra, the Board 
has considered whether the Veteran is entitled to a 
"staged" rating for a diffuse rash, as the Court indicated 
can be done in this type of case.  Based upon the record, we 
find that at no time during the claims period have the 
disabilities on appeal been more disabling than as currently 
rated under the present decision of the Board. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

F.  Increased Evaluation for Left Testicle Loss and Scar

The Veteran currently has a 10 percent evaluation for left 
testicle loss and scar.  Diagnostic Code 7523 provides for a 
noncompensable evaluation for removal of one testicle and a 
30 percent evaluation for removal of both.  38 C.F.R. 
§ 4.115b.  DC 7804 provides for a 10 percent evaluation for 
superficial scars that are painful on examination.  Note (1) 
to DC 7804 provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118.

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm) are rated 30 percent disabling.  Scars in 
an area or areas exceeding 144 square inches (929 sq. cm) are 
rated 40 percent disabling.  Note (1) to DC 7802 provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm) or greater, are rated 10 percent disabling.  Note (1) 
to DC 7802 provides that scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to DC 7803 provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage. 

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of the affected part.  38 
C.F.R. § 4.118.

At the Veteran's November 2008 VA examination, the testicle 
showed a high riding mass on the left.  It was unknown to the 
examiner whether this was testicular tissue or scar tissue, 
without an examination of the Veteran's surgical records.  
The examiner opined that the Veteran's left testicular loss 
was asymptomatic.

An evaluation in excess of 10 percent is not available under 
Diagnostic Codes 7524 and 7804, under which the Veteran is 
currently rated, for the loss of the left testicle.  
38 C.F.R. §§ 4.115b, 4.118.  Furthermore, there is not any 
evidence of record that the scar has an area exceeding 12 
square inches.  Therefore, a 20 percent evaluation is not 
available under DC 7801.  38 C.F.R. § 4.118.  Furthermore, an 
evaluation in excess of 10 percent is not available under DCs 
7803, superficial unstable scars.  Id.  Diagnostic Code 7805 
provides that other scars are to be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118.  Id.  As 
noted above, a higher evaluation is not available under DC 
7524, and the Veteran is receiving special monthly 
compensation for the anatomical loss of a creative organ.  
See 38 C.F.R. § 3.350(a).  Therefore, the Veteran is not 
entitled to an evaluation in excess of 10 percent for left 
testicle loss and scar.

Because the Veteran has complained about limitations in 
employment, we have also considered whether this case should 
be referred to the Director of the VA C&P Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer, supra.  The record reflects that the Veteran has 
not required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although he  experiences occupational impairment, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned ratings.  The Court of Appeals 
for Veterans Claims has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun, supra.  Therefore, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.

Finally, in light of the holding in Hart, supra, the Board 
has considered whether the Veteran is entitled to a 
"staged" rating for his left testicle loss and scar, as the 
Court indicated can be done in this type of case.  Based upon 
the record, we find that at no time during the claims period 
have the disabilities on appeal been more disabling than as 
currently rated under the present decision of the Board. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

G.  Increased Evaluation for Right Chest Keloid Scar

The Veteran's right chest keloid scar has been rated as 
noncompensable under Diagnostic Code 7805 because it does not 
cause any limitation of function of his chest.  See 38 C.F.R. 
§ 4.118.  

At the September 2005 VA examination, the symptoms of the 
right chest keloid scar consisted of itching.  The functional 
impairment were that it kept growing larger and itching.  It 
did not result in any lost time from work.  On examination 
there was an elevated scar below the right nipple measuring 
10 cm by 1 cm with disfigurement.  There was a keloid 
formation of more than six inches and hyperpigmentation of 
more than six square inches.  At the November 2008 VA 
examination the Veteran described having itching all of the 
time and reported that he did not have any functional 
impairment because of this condition.  On clinical evaluation 
it was noted that there was an elevated scar under the right 
breast and a keloid formation measuring about 12 cm by 1.5 
cm.  The scar had a keloid formation, hyperpigmentation, and 
abnormal texture of less than six square inches.  There was 
no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, or 
hypopigmentation.  The Veteran testified in June 2009 that 
the scar on his chest itches.

The Board finds that the preponderance of the evidence is 
against a compensable evaluation for the Veteran's right 
chest keloid scar.  The record does not show that there is 
any limitation in motion or tenderness as a result of it. 

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA C&P Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer, supra.  The evidence reflects that he has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although he experiences occupational impairment, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned ratings.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun, supra.  Therefore, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.

Finally, in light of the holding in Hart, supra, the Board 
has considered whether the Veteran is entitled to a 
"staged" rating for his right chest keloid scar, as the 
Court indicated can be done in this type of case.  Based upon 
the record, we find that at no time during the claims period 
have the disabilities on appeal been more disabling than as 
currently rated under the present decision of the Board. 

The preponderance of the evidence is against this claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for residuals of a left shoulder 
injury is denied.

New and material evidence not having been submitted, the 
claim for service connection for a low back disorder is 
denied.

New and material evidence not having been submitted, the 
claim for service connection for a hamstring disorder 
(claimed as a left thigh muscle disorder) is denied.

Entitlement to an evaluation in excess of 20 percent for left 
knee instability is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee degenerative joint disease and chondromalacia patellae, 
post arthroscopy, is denied.

Entitlement to an evaluation in excess of 10 percent for a 
diffuse rash is denied.

Entitlement to an evaluation in excess of 10 percent for left 
testicle loss and scar is denied. 

Entitlement to a compensable evaluation for a right chest 
keloid scar is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


